HENRIOD, Justice:
Appeal from a judgment entered on a jury verdict of guilty of second-degree burglary. Affirmed.
This case has to do with the removal of a safe from a market at night, about which there is no question. The believable competent evidence, most of which defendant refuted by evidence he produced which simply was controversial in nature, leaving to the veniremen the onus of sifting it from other admissible evidence, admittedly circumstantial in nature, —which job the jury performed in rather short order, — amply justifies the verdict rendered.
Appellant says 1) the evidence does not support the verdict, with which contention we take issue; 2) that cross-examination re defendant’s marital, sex and social contacts was prejudicial, which may have been true from a heartburn aspect, but not from a legal standpoint; and 3) that appellant’s appeal that a consensual search of another person’s car violated his right against unreasonable search and seizure, is somewhat superficial, and without merit.
We cannot dismiss this matter without recognizing, with appreciation, the diligence of court-appointed counsel in his able presentation.
CROCKETT, C. J., and CALLISTER, TUCKETT and ELLETT, JJ., concur.